ORDER
PER CURIAM.
Appellant, the State of Missouri, appeals from the judgment of the Circuit Court of Lincoln County granting Respondent Patricia M. Schmitt’s (“respondent”) Motion to Suppress. The trial court ordered the evidence obtained and the items seized from the search of respondent and her car suppressed. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 30.25(b).